UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DOY GORTON et al.,
Plaintiffs,
-versus-

NEW YORK CITY DEPARTMENT OF
PARKS & RECREATION, et al.,

Defendants.

 

 

 

Deen kk Ngee Romar are etme nt as dal ra bebe Wt

      
   

ead
epee trary yee |

steepness none © 16 Saree MMS

ergy Cobag orse ty
‘4 . 5 48, Cee hte tte ‘B vy

Bo he teenie

fe enpnempererearcecser cowsrantngh MPRA HATERS IE

"pennies wee

 

 

Case No. 19 Civ. 9199

ORDER

LORETTA A. PRESKA, Senior United States District Judge:

In addition to the settlement terms set out on the record

on February 20, 2020, the Court will retain jurisdiction to

supervise the settlement.

SO ORDERED.

Dated: February 26, 2020
New York, New York

 

 

LORETTA A. PRESKA
Senior U.S. District Judge

 
